DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/31/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Remarks:
The broadest reasonable interpretation for claims having contingent limitations:
For claimed system, as a whole, the PTAB determined that "[t]he broadest reasonable interpretation of a system claim having structure that performs a function, which only needs to occur if a condition precedent is met, still requires structure for performing the function should the condition occur." See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) and MPEP 2111.04(II).

Regarding the 35 USC § 103 rejection the rejection made in the previous action has been withdrawn. 
Allowable Subject Matter
Claims 1-14 and 17-20 are allowed.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was by Greg Threadgill (Registration No. 63,578) on August 25, 2022.

Replace claim 13 with the following:

13.	(Currently Amended)  A computer-implemented method comprising:
identifying, using a processor, an imaging device based on an image of the imaging device, wherein the imaging device comprises a medical imaging device comprising functionality to perform magnetic resonance imaging (MRI), computed tomography (CT), nuclear imaging, or ultrasound;
determining, using the processor, at least one of a make, a model, or a modality of the imaging device based on the identification;
determining, using the processor, whether there is a fleet of imaging devices corresponding to the imaging device and when the imaging device does not belong to any fleet of imaging devices:
selecting, using the processor, a template neural network based on the at least one of the make, the model, or the modality of the imaging device;
modifying, using the processor, the template neural network based at least on the modality of the imaging device;
storing, using the processor, error information corresponding to an issue of the imaging device and updating the modified template neural network based on the error information, wherein the modified template neural network is based at least in part on a representation of an environment surrounding at least one of the imaging devices, wherein the environment indicates a spacing or usage pattern of the at least one of the imaging devices; and
deploying, using the processor, the modified template neural network updated with the error information to a device of a technician.
Reasons for Allowance
The following is an examiner's statement of reasons for allowance:

Claims 1-14 and 17-20 are considered allowable since when reading the claims in light of the specification, as per MPEP 2111.01, none of the references of record alone or in combination disclose or suggest the limitations found within the independent claims 1, 8, and 13 as a whole with regards to technical features recited by the claim limitations including directed to: “wherein the imaging device comprises a medical imaging device comprising functionality to perform magnetic resonance imaging (MRI), computed tomography (CT), nuclear imaging, or ultrasound… determine whether there is a fleet of imaging devices corresponding to the imaging device and when the imaging device does not belong to any fleet of imaging devices: select a template neural network based on the at least one of the make, the model, or the modality of the imaging device; modify the template neural network based at least on the modality of the imaging device; and store error information corresponding to an issue of the imaging device and update the modified template neural network based on the error information; …store the error information corresponding to the issue of the imaging device in correspondence with the fleet and update a digital twin corresponding to the fleet based on the error information, wherein the … comprises a representation of an environment surrounding at least one of the imaging devices in the fleet; deploy … the modified template neural network updated with the error information to a device of a technician” (in exemplar claim 1), as recited by claims the independent claim limitations. 
	The closest prior arts, listed below, discloses:
Song et al. (US Pub. No. 2016/0247129): teaches the use of digital twins for asset maintenance where the digital twin created to represent a physical machine to capture and model change in the corresponding physical system. 
de Oliveira et al. (US Pub. No. 2019/0155709): teaches adapting to new input data and sources to monitor failure modes using neural network models; where the machines are medical imaging machines that evaluated for automatic failure analysis.
Park et al. (US Pub. No. 2019/0095644): teaches devices that are associated with assets distributed among different entities like hospitals and office buildings for capturing the asset contextual information. 

In summary, the references made of record, fail to disclose the required claimed technical features recited by the independent claim limitations as a whole, see remarks filed 03/31/2022.
Furthermore, the references of record alone or in combination disclose or suggest the combination of limitations found within the independent claims as a whole without hindsight reasoning.

The dependent claims, being further limiting to the independent claims, definite, and enable by the Specification are also allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mong et al. (US Pat. No. 11,072,356): teaches utilizing the digital twin to create a prediction and/or result (e.g., a predicted schedule) that may be transmitted back to the installed product or to other systems (not shown); and a medical device, such as a magnetic resonance imaging (MRI) device as the represented system.
Nuthi et al. (US Pub. No. 2020/0211699) teaches using a digital twin as a virtual representation of  physical machines; where the physical machine includes an imaging device.
Xin et al. (US Pub. No. 20190086911) teaches digital twin may be a computer model that virtually represents the state of an installed product. The digital twin may include a code object with parameters and dimensions of its physical twin's parameters and dimensions that provide measured values, and keeps the values of those parameters and dimensions current by receiving and updating values via outputs from sensors embedded in the physical twin; where a physical object represented can include imaging devices.
Kiraly et al. ( Foreign Publication Number: EP-3486675-B1): teaches the content in the cited Olive references directed to the use of imaging devices as physical system that can be monitored digitally using a machine learning model-based method/system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN ALABI whose telephone number is (571)272-0516. The examiner can normally be reached Monday-Friday, 8:00am-5:00pm EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Huntley can be reached on (303) 297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.O.A./Examiner, Art Unit 2129                                                                                                                                                                                                        
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129